HLD-007                                                          NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 20-1660
                                       ___________

                             IN RE: JOSEPH ARUANNO,
                                                   Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                       (Related to D.N.J. Civ. No. 2-15-cv-07982)
                      ____________________________________

                  Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  May 21, 2020
     Before: SMITH, Chief Judge, CHAGARES and GREENBERG, Circuit Judges

                               (Opinion filed: June 10, 2020)
                                        _________

                                         OPINION*
                                         _________

PER CURIAM

       Joseph Aruanno petitions for a writ of mandamus directing the District Court to

rule on his Third Amended Complaint. After Aruanno filed this petition, the District

Court dismissed that complaint by order entered June 2, 2020. Thus, because Aruanno

has received all the relief he requested, his petition is moot and we will dismiss it on that

basis. See Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996).


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.